UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6361



THOMAS L. LEWIS,

                                               Plaintiff - Appellant,

          versus


PRISON HEALTH SERVICES, INCORPORATED; CARL
STOCK; WEXFORD HEALTH SOURCES, INCORPORATED;
ESSA ABDULLA; STEVE PERRY; EDGAR BOWDISH;
BETTY CRAZE; STEPHEN BLACKE; TERESA WAID;
GEORGE TRENT; NICHOLAS J. HUN; WILLIAM K.
DAVIS; OTHERS UNKNOWN,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. Charles H. Haden II, Chief
District Judge. (CA-97-1136-2)


Submitted:   June 20, 2000                 Decided:   October 19, 2000


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas L. Lewis, Appellant Pro Se. Karen M.R. Weber, William J.
Powell, JACKSON & KELLY, Charleston, West Virginia; Jeffrey Kent
Phillips, Jace Harrison Goins, STEPTOE & JOHNSON, Charleston, West
Virginia; Darrell V. McGraw, Jr., Leslie K. Tyree, OFFICE OF THE
ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West Virginia, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Thomas L. Lewis appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.   We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Lewis v. Prison Health Servs., No. CA-97-1136-2 (S.D.W. Va. Aug. 2,

1999).   We deny the motions for appointment of counsel and to dis-

miss the appeal as untimely and dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.   We deny as moot the motion of Appellees Wexford Health

Sources, Inc., and Essa Abdulla to extend the time in which to file

an informal brief.




                                                          AFFIRMED




                                 2